Name: 2013/541/EU, Euratom: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the European Research Council Executive Agency for the financial year 2011
 Type: Decision
 Subject Matter: EU finance;  budget;  research and intellectual property;  EU institutions and European civil service
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/110 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the European Research Council Executive Agency for the financial year 2011 (2013/541/EU, Euratom) THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2011 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2011 (COM(2012) 436  C7-0224/2012) (2),  having regard to the annual accounts of the European Research Council Executive Agency for the financial year 2011,  having regard to the Commissions report on the follow-up to the discharge for the 2010 financial year (COM(2012) 585), and to the Commission staff working documents accompanying that report (SWD(2012) 340 and SWD(2012) 330),  having regard to the Commissions annual report to the discharge authority on internal audits carried out in 2011 (COM(2012) 563), and to the Commission staff working document accompanying that report (SWD(2012) 283),  having regard to the Court of Auditors report on the annual accounts of the European Research Council Executive Agency for the financial year 2011, together with the Agencys replies (3),  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2011 pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to the Councils recommendation of 12 February 2013 on discharge to be given to the executive agencies in respect of the implementation of the budget for the financial year 2011 (05754/2013  C7-0039/2013),  having regard to Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union and Article 106a of the Euratom Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 55, 145, 146 and 147 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (6), and in particular Articles 62, 164, 165 and 166 thereof,  having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (7), and in particular Article 14(3) thereof,  having regard to Commission Regulation (EC) No 1653/2004 of 21 September 2004 on a standard financial regulation for the executive agencies pursuant to Council Regulation (EC) No 58/2003 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (8), and in particular the first and second paragraphs of Article 66 thereof,  having regard to Commission Decision 2008/37/EC of 14 December 2007 setting up the European Research Council Executive Agency for the management of the specific Community programme Ideas in the field of frontier research in application of Council Regulation (EC) No 58/2003 (9),  having regard to Rule 76 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinions of the other committees concerned (A7-0116/2013), A. whereas under Article 17(1) of the Treaty on European Union the Commission shall execute the budget and manage programmes and shall do so, under Article 317 of the Treaty on the Functioning of the European Union in cooperation with the Member States on its own responsibility, having regard to the principle of sound financial management, 1. Grants the Director of the European Research Council Executive Agency discharge in respect of the implementation of the Agencys budget for the financial year 2011; 2. Sets out its observations in the resolution that forms an integral part of its Decisions on discharge in respect of the implementation of the general budget of the European Union for the financial year 2011, Section III  Commission and executive agencies; 3. Instructs its President to forward this Decision, together with its Decision on discharge in respect of the implementation of the general budget of the European Union for the financial year 2011, Section III  Commission and the resolution that forms an integral part of those Decisions, to the Director of the European Research Council Executive Agency, the Council, the Commission, the Court of Justice of the European Union and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ L 68, 15.3.2011. (2) OJ C 348, 14.11.2012, p. 1. (3) OJ C 388, 15.12.2012, p. 151. (4) OJ C 348, 14.11.2012, p. 130. (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 298, 26.10.2012, p. 1. (7) OJ L 11, 16.1.2003, p. 1. (8) OJ L 297, 22.9.2004, p. 6. (9) OJ L 9, 12.1.2008, p. 15.